Citation Nr: 1125666	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-34 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for colon cancer, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from May 1946 to February 1949, October 1950 to February 1952, and from September 1963 to April 1981, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied, in pertinent part, the Veteran's claim of service connection for colon cancer, including as due to herbicide exposure.

In December 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.

The issue of entitlement to service connection for erectile dysfunction has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed this claim in a statement on a VA Form 21-4138 dated on October 7, 2008, and date-stamped as received by the RO on November 7, 2008.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in the Republic of Vietnam between May 1965 and April 1966 and between September 1968 and August 1969; thus, his in-service herbicide exposure is presumed.

2.  The competent evidence shows that, after he was diagnosed as having colon cancer in 1990, he had colon resection surgery and his colon cancer has not reoccurred.

3.  The competent evidence does not show that the Veteran's colon cancer, which manifested first several years after his service separation, is related to active service or any incident of service, including as due to his acknowledged in-service herbicide exposure.


CONCLUSION OF LAW

Colon cancer was not caused or aggravated by active service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in August 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for colon cancer, including as due to herbicide exposure.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the August 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the August 2006 VCAA notice letter was issued prior to the currently appealed December 2006 rating decision; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has contended that he was treated at Travis Air Force Base between 1985 and 1999 for his claimed disability.  He provided a VA Form 21-4142 in August 2010 so that VA could attempt to obtain his treatment records from this facility.  Unfortunately, in response to VA's request for these records, Travis Air Force Base notified the RO in December 2010 that it had no records for the Veteran.  The RO then sent the Veteran a letter in January 2011 advising him of the negative response from Travis Air Force Base and inviting him to submit copies of any of these records which were in his possession to VA.  There is no record of a response from the Veteran.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Given the foregoing, the Board finds that it is reasonably certain that the Veteran's treatment records from Travis Air Force Base do not exist and further attempts to obtain them would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  Although the Veteran's service personnel records indicate that his active service included service in the Republic of Vietnam where he was presumably exposed to herbicides, there is no evidence, other than the Veteran's statements, which indicates that colon cancer may be associated with service, including as due to herbicide exposure.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  Thus, the Board finds that an additional examination is not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

II.  Service Connection

The Veteran contends that he incurred colon cancer during active service.  He specifically contends that his in-service herbicide exposure while on active service in Vietnam contributed to or caused his colon cancer several years after his service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Colon cancer is listed among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for colon cancer, including as due to herbicide exposure.  The Board acknowledges initially that the Veteran's service personnel records (in this case, his DD Forms 214 and his DA Form 20) show that the circumstances of his active service included service in the Republic of Vietnam between May 1965 and April 1966 and between September 1968 and August 1969.  These records also show that he was awarded the Vietnam Campaign Medal, the Vietnam Service Medal, the Air Medal, the Combat Infantryman Badge, the Bronze Star Medal, the Vietnam Staff Service Medal, the Vietnam Medal of Honor (Second Class), the Vietnam Master Parachute Badge, and the Vietnam Cross of Gallantry w/Palm and Bronze Star.  His DA Form 20 shows that he participated in the Vietnam Defense/Vietnam Counteroffensive Phase I, Phase V, and Phase VI campaigns.  He also participated in the Vietnam Tet Counteroffensive 1969 campaign.  His military occupational specialty (MOS) during active service included light weapons infantryman and intelligence analyst.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran's in-service herbicide exposure is presumed based on his service in Vietnam, the competent evidence does not show that his colon cancer was caused by active service or any incident of such service, however.  It appears instead that the Veteran was diagnosed as having colon cancer in 1990 and had colon resection surgery.  Following surgery, there was no reoccurrence of the Veteran's colon cancer.  For example, at a private colonoscopy in October 1992, the Veteran reported that he was status-post colon resection (segmental resection) for colon cancer in 1990.  The impressions were 2 colon polyps at the cecum and descending colon and anastomsosis at 10 centimeters (cm) in to the rectum which appeared normal.  A private pathology report dated later in October 1992 indicated that the colon polyps which had been removed during the Veteran's colonoscopy were adenomatous polyps with mild dysplasia.

A private colonoscopy in October 1993 revealed 2  colon polyps which were removed by biopsy and diagnosed by a pathologist as fragments of adenomatous polyps with moderate to severe dysplasia.

There was no evidence of a recurrence of polyps on private colonoscopy in October 1994.  A follow-up colonoscopy in 3 years was recommended.

A 0.6 cm polyp was removed from the Veteran's proximal colon on private colonoscopy in 1997.  The pathologist diagnosed this polyp as fragments of an adenomatous polyp with low-grade dysplasia.  A follow-up colonoscopy in 3 years was recommended.

There was no evidence of a recurrence of polyps on private colonoscopy in December 2000.  A follow-up colonoscopy in 3 years was recommended.

On VA outpatient treatment in February 2002, the Veteran reported that he was status-post removal of 14 inches of his colon secondary to cancer.  

On VA genitourinary examination in June 2002, no relevant complaints were noted.  The Veteran reported that "he was in his usual fit condition until 1990 or 1991 when he developed blood in the stool."  Following an endoscopy and bowel studies, carcinoma was found.  The Veteran had colon resection surgery "with good outcome and had an end-to-end anastomosis with 14 inches of colon removed."  The Veteran also reported that, following surgery, subsequent annual colonoscopies had been negative "with no evidence of metastatic spread."  The Veteran's most recent cancer screening 1 year earlier also had been negative.  The VA examiner stated that the Veteran "appears to have been adequately treated for" colon cancer.  The diagnoses included colonic cancer, status-post partial colectomy, without recurrence identified.

On VA outpatient treatment in November 2006, it was noted that the Veteran was in for follow-up of his colon cancer.  The assessment included colon cancer, status-post partial colon resection in 1990, status-post normal colonoscopy in 2003.  The Veteran was advised to consider a colonoscopy at 5-year intervals.

In July 2008, no complaints were noted.  The Veteran was status-post colon cancer in 1990.  His last surveillance colonoscopy was in 2003.  The VA examiner noted that the Veteran had colon cancer in 1990 and surveillance colonoscopies as advised since that time.  He also noted that no colon polyps had been found in any colonoscopy since the surgery.  He explained to the Veteran that, 18 years after cancer resection surgery, the chances of a recurrence were rare as the cancer "is considered to have been cured."  Since no polyps had been seen at any time in the previous 18 years, including on the last colonoscopy 5 years earlier, "the likelihood of cancer now is extremely low."  The VA examiner also noted that the Veteran was in good health and symptom free.  The Veteran decided against having another colonoscopy.  The plans were to stop colon cancer surveillance and no colonoscopy now.

In a January 2009 VA gastroenterology note, a VA gastroenterologist stated that he Veteran had decided to proceed with another colonoscopy.

On VA gastroenterology consult in March 2009, it was noted that the Veteran was asymptomatic.  It also was noted that he apparently had colon cancer in 1990 and follow up colonoscopies every 5 years, with the last colonoscopy 5 years earlier in a private clinic, and he reported being told that his most recent colonoscopy was normal.  He denied any weight loss, hematochezia, or abdominal pain.  A colonoscopy earlier in March 2009 had found a 2 20 millimeter (mm) sessile polyps at the transverse colon and biopsy showing tubular adenoma.  The rest of the colon essentially had been unremarkable.  The assessment was 2 areas of sessile polyps and tubular adenoma.

VA pathology report in May 2009 showed a colon polyp which was a tubular adenoma per biopsy.  It was noted that this polyp had not been removed completely from the Veteran's colon and another colonoscopy was recommended "in about 2 months."

On VA examination in April 2011,  no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  The Veteran reported that he had undergone colon resection in 1990 for colon cancer after hematochezia.  He reported that 1 of his doctors "at the time told him that the cancer may have been caused by" herbicide exposure.  He denied any other treatment for colon cancer.  He also reported undergoing routine colonoscopies since his surgery.  It was noted that a recent colon polyp had been removed and showed focal colitis but he never had any prior findings suggesting colitis.  Physical examination showed a soft, non-tender abdomen and a well-healed central longitudinal scar over the upper and lower abdomen without tenderness.  The VA examiner opined that it was less likely than not that the Veteran's colon cancer, diagnosed and treated in 1990, was related to Agent Orange, either directly as a complication of the Veteran's Agent Orange exposure, or indirectly as the result of another Agent Orange presumptive condition.  The VA examiner's rationale was based on a review of the Veteran's claims file and significant medical literature showing no etiological relationship between Agent Orange and colon cancer.  

The Board acknowledges the Veteran's lay statements that his colon cancer, which apparently was treated successfully with colon resection surgery in 1990, was caused by his acknowledged in-service herbicide exposure.  The competent evidence does not support the Veteran's assertions, however.  It is unfortunate that the Veteran's treatment records at the time that he apparently was diagnosed as having colon cancer in 1990 and had colon resection surgery are not available for review.  The Board finds it significant that, when the Veteran reported for follow-up (or surveillance) colonoscopies for several years following his successful colon resection surgery in 1990, he did not report and the private examiners who performed his repeated colonoscopies did not indicate any relevant in-service history, to include a history of in-service herbicide exposure.  The Veteran also did not report any relevant in-service history during follow-up outpatient treatment after his colon had been successfully resected surgically.  The Board again notes that colon cancer is not among the diseases listed for which service connection is available on a presumptive basis due to in-service herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his colon cancer to his in-service herbicide exposure.  Thus, the Board finds that service connection for colon cancer is not warranted on a presumptive service connection basis as due to herbicide exposure.  Id.

The Veteran also is not entitled to service connection for colon cancer on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran's service treatment records are silent for any diagnosis of or treatment for colon cancer at any time during active service, including while the Veteran was in Vietnam.  The post-service evidence shows that, following service separation in 1981, the Veteran reported that he was treated successfully for colon cancer in 1990, approximately 9 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The competent evidence also shows that, since his colon cancer was treated successfully with colon resection surgery in 1990, it has not reoccurred.  The VA examiner specifically noted in July 2008 that the Veteran "is considered to have been cured" of his colon cancer since it had been 18 years since his successful cancer resection surgery, no polyps had been seen since that time, and the likelihood of a recurrence of colon cancer was "extremely low."  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced colon cancer at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although there is evidence of colon cancer during the pendency of this appeal, and although this disease resolved with surgical treatment, the competent evidence does not suggest that it is related to active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his colon cancer to active service.  Accordingly, the Board finds that service connection for colon cancer also is not warranted on a direct service connection basis.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of colon cancer have been continuous since service.  He asserts that he continued to experience symptoms relating to colon cancer after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of colon cancer after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of colon cancer since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at his retirement physical examination in December 1980, he denied any history or complaints of symptoms of colon cancer.  Specifically, the retirement physical examination report reflects that the Veteran was examined and his genitourinary system was found to be clinically normal.  His in-service history of symptoms at the time of service separation (or retirement) is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to colon cancer for 9 years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1981) and initial reported symptoms related to colon cancer in approximately 1990 (a 9-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including the right knee and left shoulder (1981), prostate cancer (2002), and peripheral neuropathy in all of his extremities, tinnitus, bilateral hearing loss, and residuals, status-post cataract removal in both eyes (2006).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to colon cancer.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with VA after service in February 2002, he did not report the onset of colon cancer symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead only that he was status-post removal of 14 inches of his colon secondary to cancer.  On subsequent VA outpatient treatment in June 2002, he dated the onset of his colon cancer symptomatology to 1990 or 1991, several years after his service separation.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for a left shoulder disability and for bilateral knee disabilities in May 1981, immediately after service separation, but did not claim service connection for colon cancer or make any mention of any colon cancer symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation.  The Board also has considered the absence of complaints or treatment for years after service, the Veteran's previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for colon cancer, including as due to herbicide exposure, is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


